Citation Nr: 0816046	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chondromalacia patella 
of the right knee with degenerative changes. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO decision, which denied a 
claim for service connection for chondromalacia patella of 
the right knee with degenerative changes.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Huntington, West 
Virginia RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

A rupture of the right medial meniscus and a tear of the 
medial collateral ligament preexisted service and was not 
aggravated therein, and a current right knee disability is 
not otherwise shown to be related to service.


CONCLUSION OF LAW

The veteran's chondromalacia patella of the right knee with 
degenerative changes was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in October 2005 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
available private and VA medical records are in the file.  
The Board notes that the veteran indicated in his October 
2005 claim that he received medical treatment for his knee at 
Charleston General Hospital.  VA attempted to locate these 
records.  However, an October 2005 response from the facility 
indicated that these records could not be located.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  With respect 
to the claim currently on appeal, the veteran was examined in 
March 2006.  This examination report and opinion are thorough 
and complete.  The examiner noted that the claims file had 
been reviewed.  Therefore, the Board finds this examination 
report and the opinion of the examiner sufficient upon which 
to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) initially required a 
finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111. See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, in order to rebut the presumption of soundness 
at service entry, there must be clear and unmistakable 
evidence showing that the disorder preexisted service and 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 
(July 16, 2003).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b) (2007).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2007).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2007).

The veteran is seeking service connection for chondromalacia 
patella of the right knee with degenerative changes.  He 
essentially contends that his pre-existing right knee 
disability was aggravated during service.  See veteran's 
statement, November 2005.  

The veteran was noted on his September 1968 induction 
examination report as having a pre-service rupture of the 
medial meniscus of the right knee and a tear of the medial 
collateral ligament.  It was noted at this time that the 
veteran needed an orthopedic consultation.  This condition 
was not considered disqualifying.  He was marked fit for 
military service.  

As a preexisting right knee disability was noted on 
induction, the presumption of soundness does not apply.  
Thus, it must be determined whether there was an increase in 
disability during such service; if so, the preexisting 
disability will be considered to have been aggravated by 
active military unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007).  

The veteran entered service on April 4, 1969.  On April 10, 
1969, the veteran was assigned to his first unit, at which 
time he immediately complained of an old leg injury while at 
the Reception Center and was given a temporary L2 profile.  
As early as April 11, 1969, the veteran complained of right 
knee pain.  On April 17, 1969, the veteran was noted on his 
Physical Profile Record as being medically qualified for duty 
with permanent assignment limitation.  The veteran was 
restricted from running over 50 yards, walking over 100 
yards, man-carrying, kneeling, squatting, deep knee bends, 
and crawling more than 50 yards.  The veteran's service 
medical records reflect that he continued to complain of 
right knee pain throughout his active duty.  In July 1969, 
the veteran was examined and it was found that he had more 
than mild instability of the knee ligament.  It was noted 
that he had gross instability of the medial collateral 
ligament, which prevented him from carrying out the 
activities of active military duty.  The examiner recommended 
that he be discharged, as he did not meet the induction 
standards.  The veteran was informed that his medical 
condition prevented him from meeting the Standards of 
Induction and he was discharged shortly thereafter. 

In March 2006, the veteran underwent a VA examination.  The 
examiner reviewed the claims folder and examined the veteran.  
The examiner noted that the veteran was involved in a motor 
vehicle accident in 1970, in which he sustained a major 
fracture of the right femur with secondary pinning.  The pin 
was removed 2 years later because it was hooked on a nerve of 
the right hip and caused severe pain.  X-rays taken in March 
2006 reportedly showed mild narrowing in the medial 
compartment with osteophyte formation and a small joint 
effusion.  Physical examination also revealed mild 
instability, but full range of motion.

Upon review of the veteran's medical records and evaluation 
of his disability, the examiner found that it was less likely 
as not that the veteran's current disability was caused by or 
a result of his active duty.  In rendering this opinion, the 
examiner took into account the following: the veteran had a 
right knee injury prior to entering service; the veteran 
complained of pain in his right knee while at the reception 
desk on his first assignment and was given an immediate 
temporary L2 profile, limiting him from activities that would 
aggravate his right knee condition; seven days after arriving 
at his assignment station he was put on a permanent L2-H2 
profile, limiting his activities; and the veteran was never 
subjected to regular basic training, as he was put on profile 
the first day he arrived at his first duty station.  The 
examiner further noted that, due to the major femur fracture 
the veteran suffered in his post-service motor vehicle 
accident, his right leg is shorter than his left.  This 
shortened leg has resulted in an antalgic gait, which has 
substantially aggravated his pre-military right knee 
condition.   

In light of this record, the Board finds that the veteran's 
preexisting disability did not undergo a worsening in 
severity in service.  Although the veteran has contended that 
his activities in service were not limited in any way, the 
Board finds more credible the Physical Profile Record that 
shows that he was on limited duty as a result of the knee 
disability identified at induction.  The record also shows 
that he was recommended for separation after less than four 
months of service, and suffered in a post-service motor 
vehicle accident that caused a major fracture of the femur 
and resulted in his right leg is shorter than his left.  A VA 
examiner reviewed this record, and concluded that it was 
unlikely that his current disability was related to service.

Although the Board is sympathetic to any difficulties the 
veteran has faced with regard to his right knee disability, 
the fact remains that the competent medical evidence of 
record does not show that his disability increased in 
severity in service beyond that of its natural progression.  
As noted, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The claims folder does not show that 
the veteran sought treatment for his right knee disability 
immediately following his discharge from service, and the 
only opinion of record specifically states that the veteran's 
pre-existing disability was aggravated by a post-service 
major post-service fracture.  There is no competent medical 
evidence to the contrary.  Therefore, the Board finds that an 
increase in severity in service may not be conceded.  

In summary, the Board concludes that a rupture of the right 
medial meniscus and a tear of the medial collateral ligament 
preexisted service, and the preponderance of the evidence is 
against finding that the disabilities underwent an increase 
in disability in service or that his current right knee 
disability is not otherwise shown to be related to service.




ORDER

Entitlement to service connection for chondromalacia patella 
of the right knee with degenerative changes is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


